DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3, 5, 7-21 are currently pending.
Claims 4 and 6 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/26/2021 has been entered.

Response to Amendments
Applicant’s amendments filed 05/26/2021 have been entered.
Claim 1 has been amended. Claims 4 and 6 have been canceled. Claim 21 has been entered.
The Section 112(a) rejection has been withdrawn in view of Applicant’s amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8-10, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Amin et al. (US 2011/0092353 A1) in view of Amin et al. (US 8,187,987 B2); herein referred to as Amin987.
Regarding claims 1, 13-16, and 21,
Amin teaches a glass-ceramic housing (a glass-based material) for use in electronic devices (Amin: abstract). The glass-based material comprises a glass phase and crystalline phase (Amin: par. 0022). The glass-based material may have a transmittance of at least about 50%/mm over a visible spectrum ranging from about 400 nm to about 700 nm which overlaps with the claimed at least about 88%/mm (Amin: par. 0021). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
The glass phase may comprise, in weight percent, 40-80% SiO2, 0-28% Al2O3, 0-8% B2O3, 0-18% Li2O, 0-10% Na2O, 0-11% K2O, 0-16% MgO, 0-18% CaO, 0-10% F, 0-20% SrO, 0-12% BaO, 0-8% ZnO, 0-8% P2O5, 0-8% TiO2, 0-5% ZrO2, and 0-1% SnO2 (Amin: par. 0026-0032). Therefore, Amin discloses embodiments in which the glass phase may comprise at least one of soda lime glass, alkali aluminosilicate glass, and a lithium alumina silicate glass. It is noted that the oxide mol percent ranges provided in paragraph [0034] of Applicant’s specification and are required by claim 29 overlaps with the weight percent ranges provided above from the disclosure of Amin when converted to weight percent as evidenced by selected see Applicant’s specification: par. 0031-0034 and Examples in Table 3). Additionally, several additional selected oxide combinations were converted from wt% to mol%, as shown in Tables 1 and 2 below, to detail that there is a reasonable expectation for the disclosed wt% ranges of Amin to overlap with the disclosed and claimed mol% ranges of Applicant’s disclosure (See Tables 1 and 2 below). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Table 1
Glass Phase Composition
Claimed Comp (mol%)
Applicant’s Comp 6 (wt%)
Applicant’s Comp 6 (mol%)
Amin (wt%)
SiO2
55-75
66.1
70.5
40-80
Al2O3
10-20
21
13.2
0-28
Li2O
0-8
1.9
4.1
0-18
Na2O
0-4
0.5
0.5
0-10
MgO
0-12
5.7
9.1
0-16
ZrO2
0-5
4.8
2.5
0-5
SnO2
0-0.5
0.3
0.1
0-1

 

Table 2
Glass Phase Composition
Claimed Comp (mol%)
Amin (wt%)
Amin (wt%) Selection 1
Amin (mol%) Selection 1
Amin (wt%) Selection 2
Amin (mol%) Selection 2
Amin (wt%) Selection 3
Amin (mol%) Selection 3
2
55-75
40-80
70
74.72
65
67.93
60
63.46
Al2O3
10-20
0-28
20
12.58
20
12.32
25
15.58
Li2O
0-8
0-18
2
4.29
3
6.30
3
6.38
Na2O
0-4
0-10
2
2.07
0
0
2
2.05
MgO
0-12
0-16
3
4.77
7
10.90
7
11.03
ZrO2
0-5
0-5
3
1.56
5
2.55
2.5
1.29
SnO2
0-0.5
0-1
0
0
0
0
0.5
0.21
Glass Phase Composition
Claimed Comp (mol%)
Amin (wt%)
Amin (wt%) Selection 4
Amin (mol%) Selection 4
Amin (wt%) Selection 5
Amin (mol%) Selection 5
SiO2
55-75
40-80
65
67.39
65
71.49
Al2O3
10-20
0-28
18
11
28
18.14
Li2O
0-8
0-18
3
6.26
2
4.42
Na2O
0-4
0-10
2
2.01
2
2.13
MgO
0-12
0-16
7
10.82
2
3.28
ZrO2
0-5
0-5
5
2.53
1
0.54
SnO2
0-0.5
0-1
0
0
0
0

 
The crystalline phase may be dispersed within the glass phase and may comprise β-quartz, mullite, spodumene, lithium disilicate, and/or spinel (Amin: Table 1; par. 0026-0030, and 0034-0046; claims 11-14) which are the compositions utilized in Applicant’s specification and required by claim 4 (Applicant’s specification: par. 0038).
Amin does not explicitly teach wherein the glass-based material has a thickness of less than or equal to 1 mm.
Amin987 a glass article (a glass-based material) composed of alkali aluminosilicate glass materials suitable for use as a housing or enclosure for electronic devices (Amin987: abstract; col. 1, lin. 13-19). The glass-based material may have a thickness of less than 2 mm (Amin987: col. 2, lin. 25-29) which overlaps with the claimed less than or equal to 1 mm. A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I. Thus, it is known in the art of glass-based materials for use in electronic housings to have a thickness of less than 1 mm to provide the desired strength, weight, and aesthetics for the intended application.
Amin and Amin987 are in the corresponding field of glass-based materials for use in electronic device housings. Therefore, it would have been obvious to one of ordinary skill in the art to utilize a thickness for the glass-based material of Amin of equal to or less than 1 mm to provide the desired combination of strength, weight, and aesthetics for the intended purpose as taught by Amin987.
Amin is silent towards the glass-based material having at least a 60% survival rate when subjected to an inverted ball on sandpaper test with a 4.2 g stainless steel ball having a diameter of 10 mm from a drop height of 100 cm onto a 30 grit sandpaper positioned above the surface of the glass-based material so there is a 100 µm air gap, wherein the survival rate is based on testing at least 5 samples. Amin is also silent towards a survival rate of 70%, 80%, and 90% under the aforementioned testing conditions as required by claims 13-15 and the survival rate of 60% when dropped from a height of 175 cm as required by claim 16.
However, Amin in view of Amin987 teaches the glass-based material has the same structure and composition as required by the claims and disclosed in Applicant’s specification as noted above. Further, Applicant discloses the glass-based material may be formed from a variety of different processes (Applicant’s specification: par. 0069). It is noted that the glass-based Amin: par. 0048-0050 and Applicant’s specification: par. 0083). The resulting glass-based material of Amin may also undergo an ion exchange process to strengthen the glass in which Amin utilizes overlapping molten alkali salt baths with overlapping time and temperatures (Amin: par. 0022 and Applicant’s specification: par. 0070-0074). Thus, Amin teaches a substantially similar method of forming the glass-based material involving forming the glass-based material through heat treatments followed by ion-exchange strengthening. That is, it would be expected that the glass-based material of Amin and Amin987 would intrinsically possess the same characteristics as the claimed glass-based material such as the claimed transparency and would be expected to exhibit the same results when tested in the claimed matter such as the inverted ball on sandpaper test. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
Regarding claim 2,
Amin in view of Amin897 teaches the glass-based material required by claim 1. Amin further teaches the glass-based material has a fracture toughness of greater than 1.2 MPa·m1/2 which is within the claimed range of at least about 0.9 MPa·m1/2 (Amin: abstract; Table 1; par. 0007, 0012-0013, 0019, 0033, and 0055).
Regarding claim 3,
Amin in view of Amin897 teaches the glass-based material required by claim 1. Amin and Amin897 are silent towards a surface of the glass-based material, when scratched with a Knoop diamond at a load of at least 5 N to form a scratch having a width w, is free of chips having a size of greater than 3w. However, Amin does disclosure the glass-ceramic exhibits good machinability and will exhibit minimal chips (Amin: par. 0015).
Amin in view of Amin897 teaches the claimed glass-based material disclosed in the claims and the specification as described in the rejection of claim 1 above. Therefore, it is expected that the glass-based material of Amin and Amin897 would exhibit the same characteristics such as being free of chips having a size of greater than 3w when scratched with a Knoop diamond at a load of at least 5 N. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
Regarding claim 8,
Amin in view of Amin987 teaches the glass-based material required by claim 1. Amin further teaches the glass-based material has a ring-on-ring strength of 350 MPa for Example 1 and 400 MPa for Example 2 (Amin: par. Table 1; 0033) which is within the claimed range of at least about 250 MPa. 
Amin in view of Amin987 does not explicitly teach the ring-on-ring test is explicitly abraded testing; however, Amin and Amin987 do teach the required strength in addition to teaching the same structure for the glass-based material as described in the rejection of claim 1 above. Therefore, it is expected that the glass-based material of Amin and Amin897 would exhibit the same characteristics such as a yielding the same results when tested with an abraded 
Regarding claim 9,
Amin in view of Amin987 teaches the glass-based material required by claim 1. Amin in view of Amin987 is silent towards the glass-based material having a coefficient of thermal expansion of less than about 45 x 10-7 K-1.
Amin in view of Amin987 teaches the claimed glass-based ceramic disclosed in the claims and the specification as described in the rejection of claim 1 above. Therefore, it is expected that the glass-based material of Amin would exhibit the same characteristics such as a coefficient of thermal expansion of less than about 45 x 10-7 K-1. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
Regarding claim 10,
Amin in view of Amin987 teaches the glass-based material required by claim 1. Amin further teaches examples in which the glass-based material may have an elastic modulus (a Young’s modulus) within the claimed range of about 80 GPa to about 100 GPa. It is noted that “about” slightly extends the endpoints of the range. For example, Table 1 details that Example 1 has a modulus of 86 GPa; Example 2 may have a modulus of 103 (which is within the range due to the “about” language); Example 9 may have a modulus of 82 GPa (Amin: Table 1; par. 0033).
Regarding claim 17,
Amin in view of Amin987 teaches the glass-based material required by claim 1. Amin further teaches the glass-based material is ion exchanged (Amin: par. 0022).
Regarding claims 18-20,
Amin in view of Amin987 teaches the glass-based material required by claim 1. Amin further teaches the glass-based material is utilized in a consumer electronic product such as housings or enclosures to protect the internal components (cover plates) (Amin: abstract; par. 0005-0007 and 0010-0011).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Amin in view of Amin897 and in further view Megles (US 3,313,609 A).
Regarding claim 5,
Amin in view of Amin987 teaches the glass-based material required by claim 4. However, Amin and Amin987 are silent towards the glass-based material having a crystalline phase comprising nepheline and further comprising a second crystalline phase comprising nepheline or anorthite.
Megles teaches glass-ceramic bodies with high mechanical strength composed of finely divided crystals of nepheline randomly dispersed in a glassy matrix with overlapping compositions as those disclosed in Amin (Megles: Table 1; col. 1, lin. 10-15 and 48-50; col. 5, lin. 50-57
Amin, Amin987, and Megles are in the corresponding field of glass-based material comprising crystalline phases. Therefore, it would have been obvious to one of ordinary skill in the art to utilize nepheline as a first and second crystalline phase in the glass-based material of Amin and Amin987 to provide a glass-ceramic body with improved mechanical strength as taught by Megles.

Claims 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Amin in view of Amin897 and in further view of Goto et al. (US 8043,706 B2).
Regarding claims 7, 11, and 12,
Amin in view of in view of Amin987 teaches the glass-based material required in claim 1. Amin further teaches the particle sizes and other processing conditions are chosen to provide improved density before the crystallization process (Amin: par. 0052). However, Amin and Amin987 are silent towards the crystalline phase comprising particles having a mean size in a range from 5 nm to 200 nm and wherein the crystalline phase is present in a volume fraction range from 10% to about 98%.
Goto teaches a glass-based composition for use in electric devices (Goto: abstract; col. 1, lin. 10-28). Goto further teaches embodiments which have a glass phase with overlapping oxide composition and compositional proportions of that disclosed by Amin and Applicant’s specification (Goto: abstract; col. 6, lin. 58-67 – col.  8 lin. 1-34). The glass-based composition may further comprise a crystalline phase composed of particles having particles in the size of preferably no more than 200 nm but greater than 1 nm which overlaps with the claimed 5 nm to 200 nm and may be present at a range of preferably from 1% by mass to 70% by mass to provide a smooth polished surface while improving mechanical strength and heat resistance (Goto: col. 6, lin. 42-50, col. 10, lin. 55-61, col. 11, lin. 62 – col. 12, lin. 1-4). It is noted that if the mass percent of Goto is converted to volume fraction it would overlap with the claimed volume fraction range of 10% to 98%. A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Amin, Amin987, and Goto are in the corresponding field of glass-based compositions for use in electronic devices. Therefore, it would have been obvious to one of ordinary skill in the art to utilize a crystalline phase for the glass-based material of Amin and Amin987 having particles with a mean size in the claimed range of from 5 nm to 200 nm in which the crystalline phase is present in the claimed volume fraction range from 10% to about 98% to provide for a smooth surface finish and improved mechanical strength and heat resistance as taught by Goto.
Amin and Amin897 are silent towards the glass phase and the crystalline phase having a difference in refractive index of less than about 0.025.
However, Amin in view of Amin897 teaches the claimed glass-based ceramic including the glass phase and the crystalline phase materials disclosed in the claims and the specification as described in the rejection of claim 1 above. Amin in view of Goto teaches the crystalline phase particle size and distribution as required by claims 11 and 12 and disclosed in Applicant’s specification as described above. Therefore, it is expected that the glass-based material of Amin and Goto would exhibit the same characteristics such as the glass phase and the crystalline phase having a difference in refractive index of less than about 0.025. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.



Response to Arguments
Applicant’s arguments filed 05/26/2021 have been fully considered but they are not found persuasive. Applicant’s arguments directed towards the Section 112(a) rejection are moot as the rejection has been withdrawn.
Applicant argues that Amin does not fairly teach or suggest how to achieve the claimed transparent properties for the claimed glass ceramic material and argues that one of ordinary skill in the art would not have the guidance to arrive at the claimed invention and that the embodiments of Amin cannot arrive at the claimed property combinations with the claimed transparency. Applicant further argues that the fracture toughness and transparency are negatively related and thus the embodiments of Amin would not arrive at the claimed combination of these properties as there is no specific example within Amin that discloses both of these properties at the same time.
The arguments are not found persuasive for reasons previously explained in prior correspondence of record. The current arguments have been addressed in the Final rejection mailed 03/14/2019 and the Appeal Brief filed 08/14/2019 and was affirmed in the Patent Board Decision mailed 03/26/2021. There does not appear to be any additional positions or evidence provided by Applicant. Please refer to the response in the previous correspondence for the detailed position of the Office regarding the present arguments.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783